26 N.Y.2d 938 (1970)
Jesse Fisher et al., Appellants,
v.
Francis X. Becker et al., Constituting the Board of Trustees of the Incorporated Village of Lynbrook, Respondents.
Court of Appeals of the State of New York.
Argued February 26, 1970.
Decided April 9, 1970.
Harry L. Seaton and Abraham I. Marglin for appellants.
John J. Nigro for respondents.
Concur: Chief Judge FULD and Judges SCILEPPI, BERGAN, BREITEL, JASEN and GIBSON. Taking no part: Judge BURKE.
Order affirmed, without costs; no opinion.